

OWEN CONSULTING
CONSULTANCY AGREEMENT


This Consultancy Agreement (the "Agreement") is entered into by and between Owen
Consulting, LLC, a California Corporation (the "Consultant"), and Futomic
Industries, Inc., a New Jersey Corporation (the "Company").
 
1. CONSULTING RELATIONSHIP. During the term of this Agreement, Consultant will
provide the Company consulting services (the "Services") as specified by the
Board of Directors or the chief executive officer of the Company from time to
time. Consultant shall use Consultant's best efforts to perform the Services
such that the results are satisfactory to the Company. Consultant shall devote
approximately 75% of Consultant's time to performance of the Services.


2. FEES. As consideration for the Services to be provided by Consultant and
other obligations, the Company shall pay to Consultant $25.00 per hour per hour
worked during the term of this Agreement in accordance with the Company's normal
payment practices for consultants. As additional consideration for the Services,
the Company will provide Consultant with such support facilities and space as
may be required in the Company's judgment to enable Consultant to properly
perform the Services.


3. EXPENSES. Consultant shall not be authorized to incur on behalf of the
Company any expenses without the prior written consent of the Company's chief
executive officer or chief financial officer. As a condition to receipt of
reimbursement, Consultant shall be required to submit to the Company reasonable
evidence that the amount involved was expended and related to Services provided
under this Agreement.


4. TERM AND TERMINATION. Consultant shall serve as a consultant to the Company
for a period commencing on October 1, 2006 and terminating on September 30,
2007.


Should either party default in the performance of this Agreement or materially
breach any of its obligations under this Agreement, including but not limited to
Consultant's obligations under the Confidential Information Agreement between
the Company and Consultant referenced below in Section 8, the non-breaching
party may terminate this Agreement immediately if the breaching party fails to
cure the breach within five (5) business days after having received written
notice by the non-breaching party of the breach or default.



--------------------------------------------------------------------------------



Notwithstanding the above, either party may terminate this Agreement at any time
upon thirty (30) days' written notice. In the event of such termination,
Consultant shall be paid for any portion of the Services that have been
performed prior to the termination.


5. METHOD OF PROVISION OF SERVICES:


(a) Consultant shall be solely responsible for determining the method, details
and means of performing the Services. Consultant may, at Consultant's own
expense, employ or engage the service of such employees or subcontractors as
Consultant deems necessary to perform the Services required by this
Agreement (the "Assistants"). Such Assistants are not the employees of the
Company and Consultant shall be wholly responsible for the professional
performance of the Services by his Assistants such that the results are
satisfactory to the Company. Consultant shall expressly advise the Assistants of
the terms of this Agreement, and shall require each Assistant to execute a
Confidential Information Agreement substantially in the form attached to this
Agreement as Exhibit A (the "Confidentiality Agreement").


(b) NO AUTHORITY TO BIND COMPANY. Neither Consultant, nor any partner, agent or
employee of Consultant, has authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.


(c) WITHHOLDING; INDEMNIFICATION. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant's
self-employment, sole proprietorship or other form of business organization, and
Consultant's partners, agents and employees, including state worker's
compensation insurance coverage requirements and any US immigration visa
requirements (provided that the Company shall avail all reasonable assistance to
the Consultant if so requested). Consultant agrees to indemnify, defend and hold
the Company harmless from any liability for, or assessment of, any claims or
penalties with respect to such withholding taxes, labor or employment
requirements, including any liability for, or assessment of, withholding taxes
imposed on the Company by the relevant taxing authorities with respect to any
compensation paid to Consultant or Consultant's partners, agents or its
employees.


6. SUPERVISION OF CONSULTANT'S SERVICES. All of the Services to be performed by
Consultant, including but not limited to the Services, will be as agreed between
Consultant and the Company's chief executive officer. Consultant will be
required to report to the Company's chief executive officer concerning the



--------------------------------------------------------------------------------


 
Services performed under this Agreement. The nature and frequency of these
reports will be left to the discretion of the Company's chief executive officer.


7. CONSULTING OR OTHER SERVICES FOR COMPETITORS. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of the Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, any businesses or proposed
businesses in any way which would be competitive with the Company's products or
services, or those products or services proposed or in development by the
Company during the term of the Agreement (except for those companies, if any,
listed on Exhibit B attached hereto). If, however, Consultant decides to do so,
Consultant agrees that, in advance of accepting such work, Consultant will
promptly notify the Company in writing, specifying the organization with which
Consultant proposes to consult, provide services, or become employed by and to
provide information sufficient to allow the Company to determine if such work
would conflict with the terms of this Agreement, including the terms of the
Confidentiality Agreement, the interests of the Company or further services
which the Company might request of Consultant. If the Company determines that
such work conflicts with the terms of this Agreement, the Company reserves the
right to terminate this Agreement immediately.


8. CONFIDENTIALITY AGREEMENT. Consultant shall sign, or has signed, a
Confidential Information Agreement substantially in the form attached to this
Agreement as Exhibit A (the "Confidentiality Agreement''), on or before October
1, 2006. In the event that Consultant is an entity or otherwise will be causing
individuals in its employ or under its supervision to participate in the
rendering of the Services, Consultant warrants that it shall cause each of such
individuals to execute a Confidentiality Agreement in the form attached as
Exhibit A.


9. CONFLICTS WITH THIS AGREEMENT. Consultant represents and warrants that
neither Consultant nor any of Consultant's partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant's performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle



--------------------------------------------------------------------------------


 
with or incorporate into any deliveries provided to the Company herewith any
third party products, ideas, processes, or other techniques, without the
express, written prior approval of the Company. Consultant represents and
warrants that Consultant has not granted and will not grant any rights or
licenses to any intellectual property or technology that would conflict with
Consultant's obligations under this Agreement. Consultant will not knowingly
infringe upon any copyright, patent, trade secret or other property right of any
former client, employer or third party in the performance of the Services
required by this Agreement.


9. MISCELLANEOUS.


(a) AMENDMENTS AND WAIVERS. Any term of this Agreement may be amended or waived
only with the written consent of the parties.


(b) SOLE AGREEMENT. This Agreement, including the Exhibits hereto, constitutes
the sole agreement of the parties and supersedes all oral negotiations and prior
writings with respect to the subject matter hereof.


(c) NOTICES. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, 48 hours after
being deposited in the regular mail as certified or registered mail (airmail if
sent internationally) with postage prepaid, if such notice is addressed to the
party to be notified at such party's address or facsimile number as set forth
below, or as subsequently modified by written notice.


(d) CHOICE OF LAW. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.


(e) SEVERABILITY. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.


(f) COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.



--------------------------------------------------------------------------------


 
(g) ARBITRATION. Any dispute or claim arising out of or in connection with any
provision of this Agreement will be finally settled by binding arbitration in
Orange County, California, in accordance with the rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision. This Section 10(g) shall not apply
to the Confidentiality Agreement.


(h) ADVICE OF COUNSEL. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.


(i) SOLICITATION OF EMPLOYEES. Consultant agrees that for a period of twelve
(12) months immediately following the termination of the consultant relationship
with the Company for any reason, whether with or without cause, Consultant shall
not either directly or indirectly solicit, induce, recruit or encourage any of
the Company's employees to leave their employment, or take away such employees,
or attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for Consultant or for any other person or entity.


The parties have executed this Agreement on the respective dates set forth
below.
 

--------------------------------------------------------------------------------


 
 




OWEN CONSULTING
      /s/ Kelly Owen  
By: Kelly Owen
Title: President
Date: 10/1/06
     
FUTOMIC INDUSTRIES, INC.
  /s/ Kelly Owen  
By: Kelly Owen
Title: President
Date: 10/1/06
 

 








 

 

--------------------------------------------------------------------------------


 
EXHIBIT A


CONFIDENTIAL INFORMATION AGREEMENT
(WITH EXHIBITS THERETO)


System
Team
        Linux/Windows     Booting Process     Grub Boot Loader     Lilo Boot
Loader     Initial Loading Page Design     Clean the Disk     Network
Configuration     Authentication    
Reboot
    MyConnection     Exit Processing     Network Configuration in Puppy    
Device Driver     Identifying Device in PC    
Comparison
    Server Comparison     Download & Installing     Getting drivers for
unsupported Device     EK Booting Screen    
VPN
    VPN Switching    
DNS Configuration
    VPN Dynamic IP Configuration     RPM Installation Redhat, DEBIAN and Fedora
    Open VPN Installation in Windows    
RPM Installation in Puppy
Team
Embedded
        Mass Storage Implementation     Bio Metric Sensor Implementation    
RFID Implementation (Module Completed)
    Schematic Diagram     LCD Implementation

 



--------------------------------------------------------------------------------


 
 
 
Web
Application
Team
  Component Prerequirements  
Groups
 Create and Join Group    
Messages
 
 
    Files and Photos    
Members
   
Management for Owner/Moderator
 
Government
Medical
Designing
Designing
    Content Management System  
Groups
Admin
Group Categories    
Group List and Search
 

 
 
 
     Group Member list and Search    
Moderators List and Search
owners List and Search
    Pending messages and Photos     Mail management     Medical Admin    
Government Admin
  Registration Registration, Login, Forgot Password
Home
   
Email Settings, Password, Phone settings, Address
wallet
  MySettings settings     Parental Control URL Blocking, Address & email domain
verification   Finance Market News and Currency Converter    
Merchant Registration, Bill Pay, Payment History, Transaction   Merchant History
   
Integration of Merchant site with Payment Processing
Company
    Non EK Merchant   Admin
Ekuser, General, Merchant List, Transaction History
Merchant invoice, creditmemo, Payment History Affiliate
Checking
  MyWallet Addcard, Edit card and delete card     Bill Pay (Single payment,
Recurring payment)     Transaction    
Rewards
    Password Manager For Mozilla     Password Manager For Windows

 
 

--------------------------------------------------------------------------------


 
 

   
Recover Profile
News    News  My Profile    My Profile  Admin   Alert     Vendors    
Rewards
   
Transaction
    Cards     Password Manager Chat     Private Chat    
Public Chat
Chat-Tool    Client side Port enable     Client wizard creation in Linux    
Send file in windows     Send file in Linux     Voice Chat .jdk1.4     Voice
Chat jdk 1.5     Private Chat     Public Chat Admin   Chat Category     Chat
room    
Members
    Private Chat
My
Connections
  EK Remote Server for Windows      EK Remote Client for Windows      EK Remote
Server for Linux      EK Remote Client for Linux      Connection Management
pages  
Admin. Section
Email   EK Mail User Module    
EK Remote Mail client for windows(outlook Express)
   
EK Remote Mail client for Linux(Thunderbird)
    EK Mail Admin Module My Files EK   File Manager     EK Files Admin. Module  
  Remote Machine File manager      USB File Manager Architecture   DAO
Implementation     EJP Analysis

 
 

--------------------------------------------------------------------------------


 

Design Team    Prototype      Admin Module Layout     Admin Module Buttons
Creation     New Layout Changes     User Module Buttons and Images Creation    
Design Team Testing
System
Testing
Test Plan
Booting Process in Xp  
 
Booting Process in. Linux     VPN  
Test Plan
Booting Process in Xp     Booting Process in Linux     Bug Report     VPN
Requirement
Team
 
Software Requirement Specification
   
System
    Web Application     Requirement Traceability Matrix     System     Web
Application     SRS updation as per Requirement Changes    
System
    Web Application     RTM Updation as per Requirement Changes     System    
Web Application     User Manual Preparation     Use case Specification Document
for Web Application High Level Design Document for System    
Help Content
    Validation Messages Document     Validation Control Document     Release
Notes (As per Previous Release)     Web Application System     Project Plan

 
 

--------------------------------------------------------------------------------


 
 
Web
Application
Testing 
Test Plan Common Modules     My Connections     My Wallet     Merchant    
Chat
    My Settings    
Emil
    My Files    
Test Cases for all Modules
    Test Scenarios for all Modules    
Bug Report

 

--------------------------------------------------------------------------------


 
EXHIBIT B
LIST OF COMPANIES
EXCLUDED UNDER SECTION 7






















___No conflicts


___Additional Sheets Attached


Signature of Consultant: /s/ Kelly Owen


Print Name of Consultant: Kelly Owen


Date:



 